Order and judgment (one paper), Supreme Court, New York County (Ronald A. Zweibel, J), entered August 29, 2003, which denied the petition to annul a determination of respondent *64Teachers’ Retirement System (TRS) concerning distribution and payment of pension and death benefits to respondent Virginia McLaughlin, and dismissed this proceeding, unanimously affirmed, without costs.
TRS’s determination to pay the subject death benefits to decedent’s sister, pursuant to the only designation of beneficiary filed by decedent, was neither affected by an error of law nor arbitrary and capricious. Indeed, TRS had no power or discretion to award the death benefits to any person other than a named beneficiary (see Matter of Venet v Teachers’ Retirement Sys. of City of N.Y., 159 AD2d 273, 274 [1990], lv denied 76 NY2d 703 [1990]). Since TRS has no power of substantive approval over a member’s designation of beneficiary, the fact that decedent’s 1974 designation did not contain a TRS Board approval signature did not render it ineffective. Petitioner argues that decedent failed to designate a new beneficiary after she married him because TRS had repeatedly represented to her in annual statements and a 1994 letter that she did not have a designation on file, and without such a designation the proceeds of her pension would devolve to her estate. The IAS court properly declined to speculate as to what decedent may have believed, appropriately taking into account that although decedent was continually advised to file an updated designation, she never did so. The LAS court properly rejected petitioner’s argument that if the 1974 designation was effective, it created a tenancy in common whereby, upon the death of a contingent beneficiary, half the proceeds devolved to the estate. Concur— Sullivan, J.P, Ellerin, Lerner, Marlow and Catterson, JJ.